PER CURIAM.
Michael L. Moore seeks to appeal the district court’s orders denying his motions filed under 28 U.S.C.A. § 2255 (West Supp.2001), and Fed.R.Civ.P. 60(b). We dismiss the appeal from the denial of the § 2255 motion for lack of jurisdiction because the appeal was untimely filed. The district court entered its order denying § 2255 relief on June 25, 2001. Moore did not file his notice of appeal within the sixty-day appeal period provided by Fed. R.App. P. 4(a)(1), nor did the district court extend the appeal period under Fed. R.App. P. 4(a)(5) or reopen the appeal period under Fed. R.App. P. 4(a)(6). We therefore deny a certificate of appealability and dismiss this portion of the appeal for lack of jurisdiction.
In his motion, Moore sought reconsideration of the court’s denial of his § 2255 motion. We have reviewed the record and the district court’s opinion and find no abuse of discretion. Accordingly, we deny a certificate of appealability and dismiss this portion of the appeal on the reasoning of the district court. Unites States v. Moore, Nos. CR-97-362-A; CA-00-1776AM (E.D.Va. July 23, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.